            Case 1:21-cv-06371-LTS Document 4 Filed 09/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT HICKS,

                                  Plaintiff,
                                                                   21-CV-6371 (LTS)
                      -against-
                                                               ORDER OF DISMISSAL
AARON ZIMMERMAN, et al.,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated August 6, 2021, the Court directed Plaintiff, within thirty days, to submit

a completed amended request to proceed in forma pauperis (“IFP”) or pay the $402.00 in fees

required to file a civil action in this Court. That order specified that failure to comply would

result in dismissal of the complaint. Plaintiff has not filed an amended IFP application or paid the

fees. Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
